J-S24024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY DENNIS                             :
                                               :
                       Appellant               :   No. 1926 EDA 2021

             Appeal from the PCRA Order Entered August 25, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0003150-2016


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED AUGUST 29, 2022

        Jeffrey Dennis appeals, pro se, from the order, entered in the Court of

Common Pleas of Montgomery County, dismissing his petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon

review, we affirm.

        This Court previously summarized the history of this case as follows:

        [Dennis] was convicted by a jury of possession [with intent] to
        deliver cocaine, possession of cocaine, two counts of firearms not
        to be carried without a license, receiving stolen property[,] and
        two counts of [possession of] drug paraphernalia. On January 25,
        2018, [Dennis] was sentenced to an aggregate term of 11 ½ to
        32 years’ imprisonment. A timely post-sentence motion was filed.
        It was denied on February 2, 2018. A timely notice of appeal
        followed. On April 2, 2019, [this Court] affirmed the judgment of
        sentence. Commonwealth v. Dennis, [216 A.3d 339 (Pa.
        Super. 2019) (Table) (unpublished memorandum decision)].


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24024-22


       Subsequently, on July 25, 2019, [Dennis] filed a pro se PCRA
       petition[, his first]. Counsel was appointed [and] counsel filed a
       Turner/Finley[1] no-merit letter. On January 7, 2020, [the PCRA
       court issued] a . . . notice of intent [to dismiss] in accordance with
       Pa.R.Crim.P. 907 . . . . After further review, on January 21, 2020,
       th[e PCRA court] vacated the Rule 907 [o]rder, and scheduled an
       evidentiary hearing on the sole issue [of] whether trial counsel’s
       alleged ineffectiveness caused [Dennis] to reject a plea offer. . . .
       On February 7, 2020, the court conducted a hearing[, after which,
       o]n February 11, 2020, the court [dismissed Dennis’s] petition.

Commonwealth v. Dennis, 252 A.3d 243 (Pa. Super. 2021) (Table)

(unpublished memorandum decision). This Court affirmed the dismissal of

Dennis’s first PCRA petition.        See id.     Dennis initially filed a petition for

allowance of appeal with our Supreme Court, but he withdrew that petition in

order to file a second PCRA petition.

       On June 2, 2021, Dennis, pro se, filed the instant PCRA petition, his

second, in which he argued that PCRA counsel on his first petition rendered

ineffective assistance by failing to call his trial counsel to testify about trial

counsel’s ineffectiveness at the February 7, 2020 PCRA hearing. See PCRA

Petition, 6/2/21, at 5-6. On June 14, 2021, the PCRA court issued a Rule 907

notice of its intent to dismiss Dennis’s petition as untimely filed. Dennis filed

a response, in which he asserted that his second petition was timely because

the filing of his first PCRA petition “stopped the clock” on future filings. See

Rule 907 Response, 7/3/21, at 2-3.

       Subsequently, on July 28, 2021, Dennis filed a motion to extend time to

respond in which he asserted that PCRA counsel was additionally ineffective
____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S24024-22



in failing to locate trial counsel for the February 7, 2020 hearing. On August

16, 2021, Dennis filed a supplement to his second PCRA petition, in which he

claimed he had spoken with his trial counsel and that trial counsel told him he

had not been contacted by PCRA counsel at any point. Additionally, Dennis

argued that his claims were newly-discovered facts because he was unaware

that trial counsel had been dealing with mental health issues at the time of

his trial, and that these mental health issues were detrimental to trial counsel’s

representation of Dennis.

      On August 25, 2021, the PCRA court dismissed Dennis’s pro se PCRA

petition after concluding that it was untimely and the newly-discovered facts

exception did not apply. Dennis filed a timely, pro se, notice of appeal and a

court-ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal.

      Dennis now raises the following claims for our review:

      [1.]   Whether the PCRA court committed a legal error by
      dismissing [Dennis]’s newly/after[-]discovered facts exception
      claim[] as untimely based on the discovery of his trial counsel’s
      mental illness, and his incompetency[?]

      [2.] Whether the [PCRA] court committed [] legal error by
      dismissing [Dennis]’s PCRA claim of ineffective assistance of
      counsel when the first available opportunity to raise [] PCRA
      counsel’s ineffectiveness was on appeal[?] See Commonwealth
      v. Bradley, 261 A.3d 381 ([Pa.] 2021)

      [3.] Whether the PCRA court committed [] legal error in violation
      [of Dennis]’s due process [rights] under the 5th, 6th, and 14th
      amendments of the United States Constitution[?]

Brief for Appellant, at 5.


                                      -3-
J-S24024-22



      “On appeal from the [dismissal of a PCRA petition], the standard of

review is whether the findings of the PCRA court are supported by the record

and free of legal error.” Commonwealth v. Martin, 5 A.3d 177, 182 (Pa.

2010). Additionally, any PCRA petition “shall be filed within one year of the

date the judgment becomes final.” 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.”   Id. at § 9545(b)(3).     The PCRA’s timeliness requirements are

jurisdictional in nature, and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed. Commonwealth v. Albrecht,

994 A.2d 1091, 1093 (Pa. 2010).

      Instantly, Dennis’s judgment of sentence became final, for the purposes

of the PCRA, on May 1, 2019, when the time expired for filing a petition for

allowance of appeal with our Supreme Court.              See 42 Pa.C.S.A. §§

9545(b)(1), (3); Pa.R.A.P. 1113(a). Thus, Dennis had until May 1, 2020, to

file a timely petition under the PCRA.        See Pa.C.S.A. §§ 9545(b)(1), (3).

Dennis’s current petition, his second, was filed on June 2, 2021, over one year

later. Thus, it is patently untimely.

      However, Pennsylvania courts may consider an untimely petition if the

petitioner can explicitly plead and prove one of the three exceptions set forth

at 42 Pa.C.S.A. §§ 9545(b)(1)(i)-(iii). These three exceptions are as follows:




                                        -4-
J-S24024-22


       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

Id. Any petition invoking one of these exceptions “shall be filed within one

year of the date the claim could have been presented.” Id. at § 9545(b)(2).

“The PCRA petitioner bears the burden of proving the applicability of one of

the exceptions.” Commonwealth v. Spotz, 171 A.3d 675, 678 (Pa. 2017).

       In his first claim, Dennis contends that his trial counsel’s mental health

concerns and subsequent mental health treatment caused him to render

ineffective assistance. See Brief for Appellant, at 13-20. In particular, Dennis

argues that the discovery of trial counsel’s mental health treatment

constitutes a newly-discovered fact that overcomes the PCRA’s jurisdictional

time-bar. 2 Id. at 13.
____________________________________________


2 Throughout his brief, Dennis conflates the newly-discovered facts exception
to the PCRA time-bar, pursuant to 42 Pa.C.S.A. § 9545(b)(1)(ii), with the
“after-discovered” evidence test, pursuant to 42 Pa.C.S.A. § 9543(a)(2). See
Brief for Appellant, at 13-20; see also Commonwealth v. Bruton, 158 A.3d
618, 629 (Pa. 2017) (reiterating “the newly-discovered facts exception to the
time limitations of the PCRA, as set forth in subsection 9545(b)(1)(ii), is
distinct from the after-discovered evidence basis for relief delineated in 42
Pa.C.S.[A.] § 9543(a)(2)”). However, it is clear, from our review, that Dennis
acknowledges his PCRA is time-barred, and that he is attempting to plead and
(Footnote Continued Next Page)


                                           -5-
J-S24024-22



       Here, Dennis purports to invoke the newly-discovered facts exception to

the PCRA time bar, which “renders a petition timely when the petitioner

establishes that the facts upon which the claim is predicated were unknown

to the petitioner and could not have been ascertained by the exercise of due

diligence.”    Commonwealth v. Small, 238 A.3d 1267, 1271 (Pa. 2020)

(quotation omitted). A PCRA court must first determine “whether the facts

upon which the claim is predicated were unknown to the petitioner[.]” Id. at

1282 (quotation marks omitted). If the PCRA court concludes that the facts

were unknown, then the PCRA court must next examine whether “the facts

could have been ascertained by the exercise of due diligence, including an

assessment of the petitioner’s access to public records.” Id. Further, “[d]ue

diligence demands that the petitioner take reasonable steps to protect his own

interests. A petitioner must explain why he could not have obtained the new

fact(s) earlier with the exercise of due diligence. This rule is strictly enforced.”

Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa. Super. 2010).

       Here, it is clear from the record that Dennis was aware of trial counsel’s

disciplinary action in the Supreme Court, at the latest, when he filed his first

PCRA petition on July 26, 2019. In that petition, Dennis claimed that trial

counsel was ineffective based upon “[his] failure to [i]nform [Dennis] of

[p]ending [d]isbarment by the [Office of Disciplinary Conduct] for [a h]istory
____________________________________________


prove an exception to the PCRA’s time-bar. See Brief for Appellant, at 4, 13-
15. Accordingly, we accept Dennis’s argument as though he had properly
invoked the newly-discovered fact exception and proceed with our analysis as
to whether his PCRA petition is time-barred.

                                           -6-
J-S24024-22



of [m]isconduct and [i]neffectiveness [c]laims.” PCRA Petition, 7/26/19, at

15. In particular, Dennis attached a “Joint Petition in Support of Discipline on

Consent Pursuant to Pa.R.D.E. 215(d)” entered by the Disciplinary Board. See

id., Exhibit A. This Consent Order details that trial counsel began seeking

mental health treatment in 2016. Id.

      Thus, Dennis should have known at the filing of his first PCRA petition

on July 26, 2019, that trial counsel was undergoing psychological treatment

during the time he represented Dennis. We agree with the PCRA court that

“[i]t is disingenuous for [Dennis] to now suggest that he only learned of this

during a PCRA [h]earing regarding [the] Bucks County [] PCRA [h]earing.”

PCRA Court Opinion, 12/2/21, at 9-10; see Monaco, supra. It is clear from

Dennis’s first PCRA petition that he was aware of this fact, at the latest, in

2019, not in 2021. Accordingly, this fact cannot satisfy the newly-discovered

facts exception to the PCRA time-bar and, thus, the PCRA court was without

jurisdiction to address the merits of his claim. See Small, supra; Albrecht,

supra.

      In his second claim, Dennis contends that, pursuant to our Supreme

Court’s recent decision in Bradley, he may now raise a challenge of ineffective

assistance of counsel against his PCRA counsel for his first PCRA petition.

Brief for Appellant, at 21-24.

      In Bradley, our Supreme Court “reject[ed] the current Rule 907

procedure by which a petitioner may raise claims of ineffective assistance of

PCRA counsel as unworkable” and “functionally unsound.”            Id. at 405.

                                     -7-
J-S24024-22



Instead, the Court “offer[ed] a modified and flexible [] approach allowing a

petitioner to raise claims of ineffective assistance of PCRA counsel at the first

opportunity [after obtaining new counsel or acting pro se], even if on

appeal[.]” Id. (emphasis added).

      Nevertheless, the new rule of law set forth in Bradley is inapplicable to

the instant case. We observe that Justice Dougherty cautioned against this

exact scenario in his concurring opinion in Bradley, as follows:

      The majority holds that “a PCRA petitioner may, after a PCRA court
      denies relief, and after obtaining new counsel or acting pro se,
      raise claims of PCRA counsel’s ineffectiveness at the first
      opportunity to do so, even if on appeal.” Importantly, our
      decision today does not create an exception to the PCRA’s
      jurisdictional time-bar, such that a petitioner represented by
      the same PCRA counsel in the PCRA court and on PCRA appeal
      could file an untimely successive PCRA petition challenging initial
      PCRA counsel’s ineffectiveness because it was his “first
      opportunity to do so.” The majority’s holding, like any holding,
      must be read against the facts of the case. . . . The facts here are
      that appellant filed a timely, counseled first PCRA petition. After
      this petition was petition was dismissed, he filed a timely appeal
      from the dismissal. On PCRA appeal, appellant was represented
      by new counsel, who raised claims of prior PCRA counsel’s
      ineffectiveness. Thus the “first opportunity” to raise claims
      of ineffective assistance of initial PCRA counsel was on a
      timely appeal from the dismissal of a timely first PCRA
      petition, not in a second PCRA petition filed out of time.

      Moreover, our approach “does not sanction extra-statutory
      serial petitions.” And, we reject the argument that claims
      of ineffective assistance of PCRA counsel may be raised in
      an untimely successive petition pursuant to the unknown
      facts exception to the PCRA time-bar. Further, our new rule
      allows PCRA counsel ineffectiveness claims to be raised on
      collateral appeal, rather than in a serial PCRA petition.




                                      -8-
J-S24024-22



Bradley, 261 A.3d 381 (Dougherty, J. concurring) (emphasis added, citations

omitted).

       Instantly, as forewarned by Justice Dougherty, Dennis incorrectly

asserts that Bradley permits him to challenge his prior PCRA counsel’s

ineffective assistance in a second, untimely, PCRA petition rather than on his

previous collateral appeal. Indeed, Dennis asserts that his initial PCRA counsel

before the PCRA court was ineffective. However, Bradley involved a timely

filed first PCRA petition, not an untimely subsequent petition. See Bradley,

supra. For these reasons, Dennis’s claim is, therefore, not the type of layered

ineffectiveness claim contemplated in Bradley and cannot now be raised

absent proper invocation of an exception to the PCRA’s jurisdictional time-bar.

See Bradley, supra; PCRA Court Opinion, 12/2/21, at 3-5, 10-12.

Accordingly, Dennis is entitled to no relief on this claim.

       In his third claim, Dennis asserts that various constitutional rights were

violated. See Brief for Appellant, at 25-27. However, before addressing this

claim, we note that Dennis fails to invoke any of the exceptions to the PCRA

time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii); Spotz, supra. Thus, we

lack jurisdiction to address the merits of this claim as well.3 See Albrecht,

supra.
____________________________________________


3  Moreover, even if Dennis had invoked an exception to the PCRA time-bar,
he did not include this claim in his underlying PCRA petition, or in his Rule
1925(b) statement, and we would be compelled to determine this claim is
waived for failure to preserve it before the PCRA court. See Pa.R.A.P. 302(a)
(“[i]ssues not raised in the trial court are waived and cannot be raised for the
first time on appeal”).

                                           -9-
J-S24024-22



     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2022




                          - 10 -